The presiding Judge, held, that the alleged agreement went to prove the defendant a mere agent for making a sale, instead of an absolute purchaser; or at least that its effect was to render the note conditional, when on its face it was absolute. If it formed part of the original contract of sale, it was inadmissible as contradicting the note; if made subsequently, it was nudum pactum, and void. Decree for plaintiff for the whole amount of the note.
Clinton, for the motion.
Rogers, contra.
The defendant moved to set aside the decree, and for a new trial; but the judgment of the Circuit Court was unanimously affirmed by the Court of Appeals.